Name: 1999/453/EC: Commission Decision of 18 June 1999 amending Decisions 96/579/EC and 97/808/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards circulation fixtures and floorings respectively (notified under document number C(1999) 1484) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  marketing;  building and public works;  technology and technical regulations
 Date Published: 1999-07-14

 Avis juridique important|31999D04531999/453/EC: Commission Decision of 18 June 1999 amending Decisions 96/579/EC and 97/808/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards circulation fixtures and floorings respectively (notified under document number C(1999) 1484) (Text with EEA relevance) Official Journal L 178 , 14/07/1999 P. 0050 - 0051COMMISSION DECISIONof 18 June 1999amending Decisions 96/579/EC and 97/808/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards circulation fixtures and floorings respectively(notified under document number C(1999) 1484)(Text with EEA relevance)(1999/453/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Article 13(4) thereof,(1) Whereas the Commission has already adopted a series of Decisions on attesting the conformity of construction products pursuant to Article 20(2) of Directive 89/106/EEC; whereas the need may arise to adapt those decisions to technical progress; whereas that is the case of Decision 96/579/EC(3) and Decision 97/808/EC(4);(2) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1Decision 96/579/EC is hereby amended as follows:(1) In Annex II, the following indent is inserted after the heading "Road marking products:": "- Drop-on materials (glass beads, anti-skid aggregates and combinations of the two),"(2) In Annex III the following indent is inserted in the "Product(s)" column of the table for product family "CIRCULATION FIXTURES (1/2)" after the heading "Road marking products:": "- Drop-on materials (glass beads, anti-skid aggregates and combinations of the two),".Article 2Decision 97/808/EC is hereby amended as follows:1. In Annex I, the following paragraph is added: "Floor screed materials for external uses.Floor screed materials for internal uses, of reaction to fire classes AFL, BFL or CFL for which the reaction to fire performance is not susceptible to change during production, of reaction to fire classes DFL, EFL or FFL and also of class AFL that according to Decision 96/603/EC do not require to be tested for reaction to fire."2. In Annex II, the following paragraph is added: "Floor screed materials for internal uses, of reaction to fire classes AFL, BFL or CFL for which the reaction to fire performance is susceptible to change during production, in general those subject to chemical modification, e.g. fire retardants, or where changes of composition may lead to changes in reaction to fire performance."3. In Annex III, in the table for product family "FLOORINGS (2/2)" the following row is added: ">TABLE>"Article 3This Decision is addressed to the Member States.Done at Brussels, 18 June 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.(3) OJ L 254, 8.10.1996, p. 52.(4) OJ L 331, 3.12.1997, p. 18.